Case: 20-40045     Document: 00515629542         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit


                                  No. 20-40045
                                                                       FILED
                                                                November 6, 2020
                                Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
   Imeh U. Affiah,

                                                           Plaintiff—Appellant,

                                       versus

   Texas Southmost College; Lissa Frausto; Mike
   Shannon,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:18-CV-196


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Imeh Affiah sued Texas Southmost College under Title VII, alleging
   racial discrimination, hostile work environment, and retaliation. The district
   court granted summary judgment for the College on all counts. We affirm.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40045      Document: 00515629542          Page: 2   Date Filed: 11/06/2020




                                    No. 20-40045


          It is illegal under Title VII for an employer to discharge an employee
   because of “race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–
   2(a). Under the familiar McDonnell Douglas burden shifting analysis, the
   plaintiff must first make a prima facie case of discrimination. McDonnell
   Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). If he can, the burden shifts
   to the defendant to “articulate a legitimate non-discriminatory reason for the
   adverse employment action.” E.E.O.C. v. Chevron Phillips Chem. Co., 570
   F.3d 606, 615 (5th Cir. 2009). Then the burden shifts back to the plaintiff to
   show the stated reason is “pretextual.” Burton v. Freescale Semiconductor,
   Inc., 798 F.3d 222, 227 (5th Cir. 2015).
          Affiah points to no evidence that can support his claims. Meanwhile,
   Texas Southmost College’s evidence is uncontroverted and insurmountable.
   The College hired Affiah as a dean for the 2016–17 school year. Within
   months, nine students and employees filed complaints documenting
   “detailed instances of unprofessional behavior and harassment.”
          Affiah told one female student her voice was “sexy,” placed his hand
   on her shoulder, and asked her on a date. He searched the Internet about a
   professor, then asked if she had a boyfriend and told her he was looking for a
   Latina woman. He threatened to “call immigration” on a fellow employee.
   These are on top of staff complaints about Affiah’s intimidating and
   unprofessional conduct. At the district court, Affiah made “no attempt to
   controvert this evidence, other than conclusory statements that the evidence
   is fabricated.” His appeal here follows the same baseless tack. The College
   was well justified to place Affiah on administrative leave and decline his
   contract.
          AFFIRMED.




                                         2